Citation Nr: 0924154	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-05 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is 
necessary in order to properly adjudicate the Veteran's 
claim.

The Veteran's service treatment records (STRs) reveal that 
while the Veteran was absent without leave (AWOL) he was 
struck by an automobile and sustained an open traumatic 
amputation of the right lower extremity.  A primary right hip 
disarticulation was subsequently performed.  The Veteran 
underwent several [skin] grafts prior to being fitted with a 
right hip disarticulation prosthesis.  While hospitalized the 
Veteran was evaluated for an adult situational reaction 
characterized by belligerence and depression.  The Veteran 
was treated with Valium and supportive care and the adult 
situational reaction cleared.  

VA outpatient treatment reports dated as early as March 1993 
indicate that the Veteran had chronic alcohol dependency and 
a history of multiple polysubstance abuse in the past.  

The Veteran underwent a VA psychiatric examination in 
September 1993.  The examiner did not perform psychological 
testing.  He diagnosed the Veteran with polysubstance 
dependence by history and no other Axis I diagnoses.  He 
indicated that the Veteran did not have posttraumatic stress 
disorder (PTSD) because he did not have enough history to 
diagnose the same.  

The Veteran was also afforded a VA general medical 
examination in January 2001 at which time he was diagnosed 
with a history of alcohol abuse, mood swings and memory loss, 
and problems sleeping.  

The Veteran submitted a psychiatric evaluation performed by 
M. Cannell, Ed.D, and signed by Dr. Cannell and B. Bigelow, 
Ed.D., dated in June 2007.  Dr. Cannell diagnosed the Veteran 
with bipolar disorder, attention deficit hyperactivity 
disorder (ADHD), alcohol dependence and polysubstance 
dependence following psychological testing.  Dr. Cannell 
indicated that with respect to the Veteran's attitude and 
mood, "I must state that he is extremely handicapped from 
the standpoint of having the severe mental illness in the 
bipolar classification and although he probably struggled 
with this particular malady from his very earliest years, it 
had to remain dormant until he went to school and of course 
it is easy to see how such a condition could be exacerbated 
by the rigors of basic training in the United States Marine 
Corps (USMC).  This is not to be construed as to state that 
the general protocol for the USMC would be damaging to 
virtually any individual but it must be considered that this 
man was accepted by the United States Armed Forces and 
therefore was deemed to be within reasonable limits in terms 
of his then undiagnosed mental disorder (for which he was not 
medicated).  Under these circumstances, I am asserting that 
his general difficulty was made indeed a good deal worse by 
the pressures that he perceived in the service and so I must 
conclude that it is as likely as not that his general problem 
with mood variability and especially depression was in fact 
linked in a nexus between his basic training experiences and 
the general manner in which he behaved at that time including 
of course the sustaining behaviors that were associated with 
drinking and drug usage."  

An undated addendum was included from Dr. Cannell and signed 
by Dr. Bigelow.   Dr. Cannell indicated that the Veteran had 
obvious symptoms of mental illness that were established 
years before his enlistment in the USMC and psychologically 
speaking the Veteran was unable to cope with the rigors of 
basic training.  Dr. Bigelow said that the Veteran indicated 
that the loss of his leg was preferable to the perceived 
harassment of his drill sergeant.  Dr. Cannell concluded that 
the Veteran's inability to govern his emotions was seen as 
early as his younger childhood functioning and has 
predictably but unfortunately continued to the present time 
including his severe difficulties with military service.  

In order to properly adjudicate the Veteran's claim he should 
be afforded a VA psychiatric examination to assess the 
etiology of his psychiatric disorder(s).  As discussed, the 
evidence shows that he has a current diagnosis of bipolar 
disorder which may be associated with his active military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that the "may be associated" element under § 
5103A(d)(2) is a low threshold).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to 
undergo an appropriate VA 
examination to assess whether any 
current psychiatric disorder is 
attributable to the Veteran's 
military service.  The claims file 
should be reviewed by the examiner 
as part of the examination.  Any 
studies, evaluations, or tests 
deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  The examiner is 
requested to, among other things, 
obtain a detailed history of the 
Veteran's symptoms, review the 
record, and provide an opinion as to 
the medical probability that the 
Veteran currently suffers a 
psychiatric disorder that was caused 
or aggravated by his military 
service.  The examiner should 
address the medical opinion provided 
by Dr. Cannell.  A complete 
rationale for any opinion expressed 
should be provided.

The Veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claims, to include denial.  See 38 
C.F.R. § 3.655 (2008).

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
the benefits sought are not granted, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

